Citation Nr: 0821744	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for tumors of the skin 
(claimed as tumors of the face and ears).

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for low back strain with 
degenerative joint disease.

5. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to February 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2008, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.

A May 2007 statement from the veteran indicates that he 
wished to file a claim of service connection for residuals of 
dental trauma.  Since this issue has not been developed for 
appellate review, it is referred to the RO for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service Connection for Tumors of the Skin and for Migraine 
Headaches

At the April 2008 hearing, the veteran testified that he had 
received treatment at the Los Angeles VA Medical Center (MC) 
shortly after service, around 1974, for migraine headaches 
and that he has received treatment through the VA for 
migraines every six months or so since that time.  He also 
stated that he received treatment at the St. Louis VAMC 
during the 1990s and at the Los Angeles VAMC in the early 
1990s for tumors on his skin.  Additionally, he testified 
that he was currently being treated for such tumors at the 
Milwaukee VAMC.  

The record contains VA treatment records from the St. Louis 
VAMC from July 1975 to March 1976, from January 1981 to 
December 1989, and from July 2007.  The record also contains 
treatment records beginning in March 1998 from the Milwaukee 
VAMC and records from January 2005 to October 2007 from the 
St. Cloud, Minneapolis, and Milwaukee VAMCs.  A September 
2005 Formal Finding of Medical Center Record Unavailability 
concludes that records from the Greater Los Angeles VAMC from 
January 1981 to December 1989 are unavailable for review and 
that records during this period of time were obtained from 
the St. Louis VAMC.  

The record does not reflect that a request has been made for 
records from the Los Angeles VAMC from February 1974 to July 
1975 or from January 1990 to March 1998.  Additionally, 
records from the St. Louis VAMC from January 1990 to March 
1998 have not been requested.  As the veteran has recently 
claimed that he received treatment at these facilities during 
these time periods and since VA treatment records are 
constructively of record and may be pertinent to his claims, 
remand is necessary to attempt to secure these records.

Service Connection for PTSD, Low Back Strain, and Hepatitis C

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, a November 2007 rating decision denied service 
connection for PTSD, low back strain, and hepatitis C.  In a 
March 2008 statement, the veteran stated that he was 
appealing the November 2007 rating decision.  This statement 
may reasonably be construed as a NOD with the November 2007 
rating decision's denials of service connection for PTSD, low 
back strain, and hepatitis C.  A SOC has not been issued in 
these matters.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), when this occurs the Board must remand the case 
and instruct the RO that the issues remain pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that these claims are not 
before the Board at this time, and will only be before the 
Board if the appellant files a timely substantive appeal 
after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1.	The RO should request VA treatment 
records from the Los Angeles VAMC for the 
periods from February 1974 to July 1975 
and from January 1990 to March 1998, and 
from the St. Louis VAMC for the period 
from January 1990 to March 1998.  The RO 
should also update the record with any VA 
treatment records since October 2007.  If 
any records identified above are 
unavailable, it should be so noted for the 
record (and the veteran so advised).  

2.	The RO should undertake any further 
development in the claims of service 
connection for tumors of the skin and 
migraine headaches suggested by any 
records received pursuant to the above 
request, including scheduling VA 
examinations, if deemed necessary.

3.	The RO should issue an appropriate SOC 
in the matters of service connection for 
PTSD, hepatitis C, and low back strain 
with degenerative joint disease.  The 
appellant must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in these matters, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal in any of these 
matters, such matters should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

4.	The RO should then re-adjudicate the 
claims of service connection for tumors of 
the skin and for migraine headaches.  If 
either remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

